Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 1 of 28 PageID: 2910



  ROBINS KAPLAN LLP
  800 Boylston Street, Suite 2500
  Boston, MA 02199
  (617) 267-2300

  Counsel for Defendant Lloyd’s Syndicates 0510, 0727, 1084, 1096, 1245, and 2488
  Additional Counsel Listed Below


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


  LINCOLN ADVENTURES, LLC, a Delaware            No. 2:08-cv-00235-CCC-JAD
  Limited Liability Company, and MICHIGAN
  MULTI-KING, INC., a Michigan Corporation,
  on Behalf of Themselves and All Those
  Similarly Situated,

                       Plaintiffs,

           vs.

  THOSE CERTAIN UNDERWRITERS AT
  LLOYD’S, LONDON MEMBERS OF
  SYNDICATES, et al,

                       Defendants.


                       MEMORANDUM OF LAW IN SUPPORT OF
               DEFENDANT SYNDICATES’ MOTION FOR A PROTECTIVE ORDER




  37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 2 of 28 PageID: 2911



                                                         TABLE OF CONTENTS                                                         Page(s)

  INTRODUCTION ...........................................................................................................................1

  STATEMENT OF FACTS ..............................................................................................................4

         I.    THE SYNDICATES HAVE AGREED TO PRODUCE EXTENSIVE DISCOVERY IN
               RESPONSE TO THE SECOND REQUESTS ................................................................ 4

         II. PLAINTIFFS ALREADY HAVE RECEIVED EXTENSIVE DISCOVERY FROM
               THE SYNDICATES ........................................................................................................ 5

  ARGUMENT ...................................................................................................................................6

         I.    THE DISCOVERY SOUGHT BY PLAINTIFFS IS NOT PROPORTIONAL .............. 7

         II. PLAINTIFFS’ DISCOVERY REGARDING “AGREEMENTS” IS DUPLICATIVE,
               DISPROPORTIONAL, AND UNDULY BURDENSOME.......................................... 10

         III. PLAINTIFFS SEEK DOCUMENTS RELATING TO VIRTUALLY EVERY
               BUSINESS MEETING EVER HELD BY EACH SYNDICATE................................. 13

         IV. PLAINTIFFS’                 PROPOSED                SEARCH             TERMS            WOULD             IMPOSE            AN
               UNREASONABLE BURDEN ...................................................................................... 15

         V. PLAINTIFFS SHOULD NOT BE PERMITTED DISCOVERY OF DOCUMENTS
               AND COMMUNICATIONS WITH THE SYNDICATES’ REGULATOR ................ 18

                    a.     Pursuant To U.K. Law, The Franchise Board Is The Syndicates’ Regulator. .. 19

                    b.     Regulatory Communications Between Lloyd’s Performance Management And

                           Each Syndicate Are Confidential. .................................................................... 20

                    c.     Plaintiffs’ Focus On Performance Management’s Oversight Is Misguided..... 22

  CONCLUSION ..............................................................................................................................24




                                                                             i

  37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 3 of 28 PageID: 2912



                                                    TABLE OF AUTHORITIES

                                                                                                                                         Page(s)

  Cases

  City of N.Y. v. Grp. Health, Inc.,
      2007 U.S. Dist. LEXIS 29937 (S.D.N.Y. Apr. 20, 2007)........................................................23

  Companion Prop. & Cas. Ins. Co. v. United States Bank Nat’l Ass’n,
    Civil Action No. 3:15-cv-01300-JMC, 2017 U.S. Dist. LEXIS 54182 (D.S.C.
    Apr. 7, 2017) ............................................................................................................................22

  Dickman v. Banner Life Ins. Co.,
     No. RDB-16- 192, 2017 U.S. Dist. LEXIS 161545 (D. Md. Sep. 28, 2017) ..........................22

  Eisai Inc. v. Sanofi-Aventis U.S., LLC,
     Civil Action No. 08-4168 (MLC), 2012 U.S. Dist. LEXIS 52885 (D.N.J. Apr.
     12, 2012) ..................................................................................................................................14

  Finanzdienstleistungsaufsicht v Baumeister
     (Case C-15116) ........................................................................................................................21

  I-Med Pharma Inc. v. Biomatrix, Inc.,
     No. 03-3677 (DRD), 2011 U.S. Dist. LEXIS 141614 (D.N.J. Dec. 9, 2011) ..........................17

  In re Ins. Brokerage Antitrust Litig.,
      No. 2:04-cv-5184 .......................................................................................................................3

  Major Tours, Inc. v. Colorel,
     No. 05-3091(JBS/JS), 2009 U.S. Dist. LEXIS 97554 (D.N.J. Oct. 20, 2009) ........................17

  US Real Estate Ltd. P’ship v. Colonial Am. Cas. & Sur. Co.,
     No. 08-301ML, 2010 U.S. Dist. LEXIS 46389 (D.R.I. May 11, 2010) ..................................22

  Williams v. BASF Catalysts, LLC,
     Civil Action No. 11-1754, 2017 U.S. Dist. LEXIS 122053 (D.N.J. Aug. 3,
     2017) ......................................................................................................................................7, 8

  Statutes

  Financial Services and Markets Act 2000 .........................................................................19, 20, 21

  Lloyd’s Act of 1982 .......................................................................................................................20

  Md. Code Ann., Ins. § 7-106(a) .....................................................................................................22

  N.J. Stat. § 17:23B-4 ......................................................................................................................21

                                                                              -ii-

  37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 4 of 28 PageID: 2913



  Rules

  Fed. R. Civ. P. 26 .........................................................................................................3, 6, 7, 11, 12

  Local Rule 37.1 ................................................................................................................................1




                                                                             -iii-

  37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 5 of 28 PageID: 2914



           Pursuant to the Court’s Order dated September 30, 2019 (ECF 123), Defendant

  Syndicates 510, 727, 1003, 1084, 1096, 1245, 2003, 2020, 2488, and 2791 (the “Syndicates”)

  respectfully submit this motion in support of their request for a protective order appropriately

  limiting the scope of additional discovery that the Syndicates are required to produce in response

  to Plaintiffs’ Second Request for Production of Documents (the “Second Requests,” attached as

  Exhibit A to the Declaration of Matthew M. Burke (“Burke Decl.”) submitted herewith).

  Plaintiffs served the Second Requests on September 24, 2019.              The Syndicates provided

  responses and objections to the Second Requests on October 24, 2019 (Burke Decl., Exhs. B-D).

  The parties engaged in an extensive meet and confer. See L.R. 37.1 Certificate. While the

  parties have reached agreement on a number of issues, disagreements remain as to what

  constitutes appropriate and proportional discovery.

                                           INTRODUCTION

           This action is not in its infancy. It was filed in 2007, and Plaintiffs already have received

  extensive documents, data and testimony during a 17-month fact discovery period in 2012 and

  2013. Plaintiffs have received millions of pages of documents, over one million lines of data

  with respect to U.S. policyholders and testimony from 45 witnesses. The Syndicates have

  incurred millions in costs and endured significant business disruption to provide this discovery to

  Plaintiffs. The Court has recognized that this supplemental phase of discovery must be tailored

  and focused and has advised the parties to proceed accordingly. The Syndicates have followed

  this instruction, agreeing to produce a broad set of documents and data in an effort to move this

  action forward. Plaintiffs, however, have not. By the document and data requests in the Second

  Requests, Plaintiffs wish to begin fact discovery anew, seeking information that is neither




                                                        -1-

  37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 6 of 28 PageID: 2915



  relevant to their claims nor proportional to the needs of the case. By this motion, the Syndicates

  seek to tailor appropriately the permissible discovery in this supplemental fact discovery period.

           The Syndicates seek a protective order with respect to the following categories of

  Plaintiffs’ discovery:

           1.    Request No. 3. Plaintiffs seek any communications concerning “agreements.”

  Second Requests, Req. No. 3.          Plaintiffs define “agreements” as “all agreements and

  arrangements between or among two or more syndicates and/or with a Lloyd’s Broker that relate

  in whole or in part to U.S. risks.” Id. at p. 1. While the parties have made progress towards an

  agreement on Request Nos. 1-2 (amounts paid or received pursuant to “agreements” and the

  “agreements” themselves), the parties have not reached any agreement on Request No. 3. This

  request encompasses virtually every document concerning the underwriting of U.S. business, the

  vast majority of which have nothing to do with Plaintiffs’ allegations in this action.

           Any production in response to Plaintiffs’ discovery requests regarding “agreements”

  should be limited to (1) the production of any agreements with brokers regarding compensation

  for the placement of insurance other than lineslip agreements and percentage commissions paid

  on individual policies; (2) a sampling of lineslip and binding authority agreements for the 2008-

  2013 period (not to exceed 75 agreements); and (3) production for the 2008-2013 period of the

  Xchanging fields of underwriting data previously produced for the 1997-2007 period.

           2.    Request No. 5. Plaintiffs seek to require the Syndicates to search their electronic

  and paper files for any documents “concerning any meeting at which any of the following topics

  was discussed.” The topics encompass virtually all aspects of the Syndicates’ underwriting

  business. They are: “bidding or quote practices; follow the leader; writing capacity; market

  share; potential or actual agreements; any broker compensation other than standard or flat


                                                      -2-

  37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 7 of 28 PageID: 2916



  commission payments; risk sharing; avoidance of legal liability; terms of coverage, premiums,

  revenues, and/or profits; steering of customers; market and/or customer allocation or limitations;

  and/or any internal or external investigation into anti-competitive or fraudulent practices.”

  Second Requests, Req. No. 5. The search for documents potentially responsive to this request

  would capture virtually every document within these organizations. The Syndicates should not

  have to produce documents in response to this Request No. 5.

           3.    Search Terms. Plaintiffs have proposed search terms that would impose

  unreasonable costs on the Syndicates. Having already received extensive discovery during the

  17-month fact discovery period in 2012-2013, the present phase of discovery must be focused

  and tailored. The document requests at issue in this motion, and the search terms proposed by

  Plaintiffs, fail to meet the relevance and proportionality requirements of Fed. R. Civ. P. 26. As

  demonstrated in this brief, there is no need for keyword searching to provide Plaintiffs with

  documents that are relevant to their claims and proportional to the needs of the case.

           4.    Communication with Regulators. Plaintiffs seek documents exchanged with and

  communications between each Syndicate and its regulator, the Corporation of Lloyd’s,

  concerning the regulator’s supervision of the Lloyd’s insurance market. Second Requests, Req.

  Nos. 6-8. The documents generated by this regulatory process are confidential and protected

  from disclosure. Moreover, Plaintiffs’ justification for this request is the allegation that forward-

  looking data on market share and pricing purportedly generated through this process is shared

  among the Syndicates and facilitates the conspiracy alleged in the complaint. See Second

  Amended Complaint at ¶¶ 92-93 (MDL ECF 2737). 1 While the Syndicates deny the existence of



  1
   References to “MDL ECF” are to the docket entries in In re Ins. Brokerage Antitrust Litig., No.
  2:04-cv-5184 CCC-JAD (D.N.J.).

                                                      -3-

  37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 8 of 28 PageID: 2917



  any conspiracy, they have offered to investigate whether any documents generated by this

  process were shared by one syndicate with others and, if so, to produce them. Plaintiffs have

  declined this offer. Because this offer gives to Plaintiffs exactly what they allege is relevant

  regarding this regulatory process, the Syndicates’ obligation to produce documents in response to

  Request Nos. 6-8 should be limited to the documents that the Syndicates have offered.

                                    STATEMENT OF FACTS

           I.      THE SYNDICATES HAVE AGREED TO PRODUCE EXTENSIVE
                   DISCOVERY IN RESPONSE TO THE SECOND REQUESTS

           In response to the Second Requests, the Syndicates have offered to produce an array of

  documents without the need for keyword searching. The Syndicates have agreed to produce

  (1) documents concerning representations made to prospective and actual insureds regarding the

  operation of the Lloyd’s insurance market or the Syndicate’s relationship with Lloyd’s brokers or

  coverholders from sources likely to have responsive material; (2) documents concerning the

  creation of “Lloyd’s Underwriting Principles and Minimum Standards”; and (3) documents

  relating to any formal investigation into broker compensation, the subscription nature of the

  Lloyd’s Market, or competition among syndicates in the Lloyd’s Market. The Syndicates also

  have offered to facilitate the production from Xchanging of another round of underwriting data

  with respect to U.S. risks and produce a sampling of lineslip and binding authority agreements

  for the 2008-2013 period as well as any agreements with brokers regarding compensation for the

  placement of insurance (other than lineslip agreements and percentage commissions paid on

  individual policies). See Burke Decl., Ex. H and ¶ 9. This set of materials is a reasonable and

  proportional production that should satisfy Plaintiffs’ needs, particularly given the voluminous

  discovery they have received to date.



                                                    -4-

  37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 9 of 28 PageID: 2918



            II.     PLAINTIFFS ALREADY HAVE RECEIVED EXTENSIVE DISCOVERY
                    FROM THE SYNDICATES

            The pending dispute over Plaintiffs’ latest discovery requests follows years of extensive

  discovery during which the Syndicates provided voluminous documents, information and

  testimony. Between May 2012 and September 2013, Plaintiffs served on each of the Syndicates

  57 individual requests for production of documents, data requests seeking information on U.S.

  policyholders placing insurance with each syndicate, and dozens of deposition notices. Burke

  Decl., Exs. E and F. 2 Plaintiffs requested this discovery for the period from 1997 to 2007, and

  until 2019, never sought to extend this period. In response, all of the Syndicates produced

  documents, data and witnesses for deposition. Collectively, the syndicates produced more than

  2,000,000 pages of documents, collected and produced more than 1,400,000 lines of data

  regarding U.S. policyholders, and presented 45 witnesses for deposition. Burke Decl. at ¶ 3.

            The Syndicates’ production of documents included electronic discovery through keyword

  searches, the breadth of which was extensive.         For eighteen of the defendants, the search

  encompassed the electronic files of more than 245 custodians using 124 different search terms.

  Burke Decl. at ¶ 4. As a result of these efforts, approximately 200 GB of documents were

  collected for review. Using conservative estimates, this amount of data translates to over 5

  million pages of documents. Id. More than 29 attorneys, paralegals, and eDiscovery specialists

  spent over 3,600 hours collecting and reviewing these documents. Burke Decl. at ¶ 5. The cost

  to these syndicates of the document collection, review and production was approximately

  $2,000,000. Id. In addition to these attorney’s fees, the syndicates committed extensive internal

  business resources to this effort.     To the extent Plaintiffs complain about the size of this



  2
      At the time of this discovery in 2012-2013, there were 23 syndicate defendants in the case.

                                                       -5-

  37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 10 of 28 PageID: 2919



   production, as they have in the past, such complaints are unfounded. This is a substantial

   production of documents. Any disparity between the amount of data collected and the amount of

   data produced reflects the overbreadth of Plaintiffs’ requests and the lack of merit to Plaintiffs’

   claims.

             After the fact discovery period closed in September 2013, Plaintiffs sought leave to

   amend their complaint, representing to the Court that this amendment did not constitute a new

   case theory but rather added additional factual allegations to support their existing theory of the

   case.     See June 17, 2014 Transcript (hearing on Motion for Leave to File Second Amend

   Complaint) at p. 13 (“And in the proposed second amended complaint, the basic allegations are

   there in both complaints. This is nothing new.”); Plaintiffs’ Memorandum In Support of Their

   Motion for Leave to Amend (MDL ECF 2603) at 2 (“Armed with newly-developed evidence

   gleaned from discovery, Plaintiffs now seek leave to amend the complaint to add new plaintiff-

   class representatives, name additional defendants, and streamline and focus their allegations to

   conform with the evidence discovered to date.”) (emphasis added); Plaintiffs’ Reply

   Memorandum In Support Of Motion for Leave to Amend (MDL ECF 2617) at 7 (“The SAC

   does not plead entirely new claims. See §II.B. The RAC’s allegations foreshadowed the SAC,

   though the latter expanded upon it, which is par for the course after discovery. . . . Parties may

   amend their pleadings to conform to discovery.”).

                                            ARGUMENT

             Because the Syndicates already have provided extensive discovery to Plaintiffs, any

   additional discovery must be focused and directed. The portions of the Second Requests at issue

   in this motion are neither. Instead, they go well beyond what is allowed under Rule 26(b)(1) of

   the Federal Rules of Civil Procedure, which permits discovery only into those non-privileged


                                                       -6-

   37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 11 of 28 PageID: 2920



   matters that are “relevant to any party’s claim or defense and proportional to the needs of the

   case.”

            Notwithstanding the extensive discovery completed by the parties in 2012-2013,

   Plaintiffs now seek extremely broad and burdensome discovery.             To respond to Plaintiffs’

   requests as written or even to review only the documents hit by the search terms Plaintiffs have

   proposed, the Syndicates will have to review an enormous quantity of documents, which would

   impose an undue burden and cost on the Syndicates. In light of the questionable relevance of the

   materials in dispute, the arguable benefit to Plaintiffs does not overcome the substantial burden

   that would be imposed on the Syndicates.

            I.     THE DISCOVERY SOUGHT BY PLAINTIFFS IS NOT
                   PROPORTIONAL

            The scope of documents sought by the document requests at issue in this motion is not

   proportional to the needs of the case. Rule 26(b)’s proportionality requirement considers the

   following factors: (1) the importance of the issues at stake in the action; (2) the amount in

   controversy; (3) the parties’ relative access to relevant information; (4) the parties’ resources; (5)

   the importance of the discovery in resolving the issues; and (6) whether the burden or expense of

   the proposed discovery outweighs its likely benefit. The proportionality standard is intended to

   be flexible. Courts are to examine each case individually to determine the weight to be given to

   each factor. Williams v. BASF Catalysts, LLC, Civil Action No. 11-1754, 2017 U.S. Dist.

   LEXIS 122053, at *12 (D.N.J. Aug. 3, 2017) (“Courts determine the proportionality of discovery

   on a case by case basis with the aforementioned factors, and ‘no single factor is designed to

   outweigh the other factors in determining whether the discovery sought is proportional.’”)

   (internal citation omitted). Courts have discretion to weigh certain factors more heavily given



                                                        -7-

   37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 12 of 28 PageID: 2921



   the specific issues and concerns in each case. Id. Here, all but one of the proportionality factors

   support granting this motion, and the one exception is neutral. 3

            As to the first proportionality factor (the importance of the issues at stake in the action),

   this action does not present important issues that have not already been investigated in more

   appropriate forums. Plaintiffs allege that the Lloyds insurance market is not competitive. As

   described below, see infra at V, the Lloyd’s market is regulated and supervised both by two UK

   governmental agencies, the Prudential Regulation Authority (“PRA”) and the Financial Conduct

   Authority (“FRA”), and by the Corporation of Lloyd’s. The purpose of this regulation, in part, is

   to ensure that the Lloyd’s market is competitive.            See, e.g., FCA-Lloyd’s Cooperation

   Arrangements at Preamble, p. 1 (Burke Decl., Ex. J) (regulators to ensure “effective competition

   in the interests of consumers in the markets for regulated financial services”).

            As to the second proportionality factor (amount in controversy), the Second Amended

   Complaint contains no demand, statement or quantification of damages. While Plaintiffs have

   indicated that their aggregate damages claim is nine figures, this amount has no support in the

   facts or the law. The best measure of the amount in controversy for this proportionality analysis

   is the recovery from those syndicates that have been dismissed from the case. Of the 28

   syndicates Plaintiffs named as defendants in their Second Amended Complaint, 18 have been

   dismissed, with Plaintiffs recovering $21.95 million in total. MDL ECF 2803, 2811, 2832,

   2837; ECF 124, 127. Thus, the average class recovery per syndicate for these 17 defendants is

   $1,219,444.44. This is the best evidence of the likely benefit of the action for purposes of

   3
     Further, the Syndicates are subject to the European Union’s General Data Privacy Rule, which
   applies its own proportionality requirement and restricts the Syndicates’ transfer of data outside
   of the United Kingdom. Regulation (EU) 2016/679 (General Data Protection Regulation),
   available at https://eur-lex.europa.eu/legal-content/EN/TXT/PDF/?uri=CELEX:32016R0679
   (last visited Jan. 21, 2020); see Declaration of Jo Ewen (“Ewen Decl.”) at ¶¶ 5-6.

                                                        -8-

   37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 13 of 28 PageID: 2922



   assessing proportionality in discovery. The cost and burden that these document requests would

   impose on the Syndicates, as set out below, is woefully out of line with claims of this value.

            Moreover, the class that Plaintiffs purport to represent already has been compensated.

   Various regulators investigated alleged practices of insurance brokers that purportedly resulted in

   the inflation of insurance premiums paid by U.S. policyholders, including premiums paid by U.S.

   policyholders on insurance in the Lloyd’s market. These investigations resulted in distributions

   in excess of $1 billion to these policyholders. See, e.g., Marsh, Aon and Willis Agreements with

   Attorneys General (Burke Decl., Exs. S-U) ($1.09 billion in settlement funds for U.S.

   policyholders). In addition, Plaintiffs are following a string of actions that already have provided

   compensation to the class they purport to represent. See, e.g., MDL ECF 856, 1403, 1780

   (broker settlements in the MDL – Arthur J. Gallagher, Marsh and Aon – in excess of $97

   million). Thus, the purported class of policyholders that Plaintiffs seek to represent already have

   benefitted from multiple recoveries.

            The third and fifth proportionality factors (the parties’ relative access to relevant

   information and the importance of the discovery in resolving the issues) address relevance and

   strongly favor the granting of this motion. To the extent the Second Requests seek documents

   relevant to this action, the Syndicates have agreed to produce them. As described throughout

   this brief, see infra at II-III, the documents sought by the requests at issue in this motion go well

   beyond any plausible argument of relevance. Plaintiffs cannot tie the broad scope of documents

   they seek to any of their allegations and thus the needs of the case. For example, Plaintiffs have

   not provided any basis for requiring the production of every communication regarding any

   insurance policy insuring a U.S. risk or any agreement with a broker relating to a U.S. risk (see




                                                       -9-

   37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 14 of 28 PageID: 2923



   infra at II) or every document relating to virtually any business meeting held within the Lloyd’s

   market (see infra at III).

            The sixth factor (whether the burden or expense of the proposed discovery outweighs its

   likely benefit) addresses the related issue of burden and also strongly weighs in favor of granting

   a protective order. As demonstrated by this brief, the burden of searching for the documents at

   issue in this motion far outweighs any utility that these documents may have in this action. The

   expense of the discovery sought by Plaintiffs and at issue in this motion greatly outweighs any

   benefit. As described above, see supra at 5-7, the Syndicates spent millions of dollars collecting,

   reviewing and producing electronic documents during discovery in 2012-2013. As described

   below, see infra at IV, the cost of searching for these documents would be even higher than the

   costs of discovery in 2012-2013. 4

            There can be no question that the discovery sought by Plaintiffs here is not proportional

   to the needs of the case.

            II.     PLAINTIFFS’ DISCOVERY REGARDING “AGREEMENTS” IS
                    DUPLICATIVE, DISPROPORTIONAL, AND UNDULY BURDENSOME

            Request No. 3 of the Second Requests seeks a broad range of documents concerning

   “agreements.”     Plaintiffs define “agreements” to include “all agreements and arrangements

   between or among two or more syndicates and/or with a Lloyd’s Broker that relate in whole or in

   part to U.S. risks ….” Second Requests at p. 1. As defined, this term encompasses, among other

   items, (1) any insurance policy covering a U.S. risk to which at least two syndicates subscribe,

   which captures virtually every policy covering a U.S. risk sold in the Lloyd’s market, and (2) any

   agreement or arrangement relating to U.S. risks, regardless of its subject matter, between a

   4
    The fourth proportionality factor (the parties’ resources) is neutral as both sides have adequate
   resources to litigate this action.


                                                       -10-

   37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 15 of 28 PageID: 2924



   Syndicate and any broker, coverholder, wholesaler or Lloyd’s sales agent. 5 Request No. 3 seeks,

   for the period from January 1, 2008 to December 31, 2013, any communications concerning

   these “agreements.”

            This request is objectionable for a number of reasons. First, it seeks documents well

   beyond what is relevant to this action.        Under Rule 26(b)(2)(C), the Court must limit the

   discovery sought by a party where it determines that the proposed discovery is outside the scope

   permitted by Rule 26(b)(1). Request No. 3 includes any insurance policy underwritten for a U.S.

   risk by two or more syndicates. Plaintiffs already have the underwriting data on these policies

   (for 1997-2007) or an offer to produce the data (for 2008-2013). There is no possible relevance

   to the policies or related documents when this data is already in hand. Moreover, the scope of

   the request is not limited by subject matter. The request seeks documents relating to any

   agreement meeting the definitional requirements (i.e., between multiple syndicates or with a

   “Lloyd’s Broker” and relating to U.S. risks) regardless of whether the agreement is addressed to

   underwriting, claims handling or anything else. In serving these requests, Plaintiffs made no

   effort to tailor them to the issues relevant to this action.

            Second, even if the agreements themselves were relevant, which is not the case, there is

   no basis to require the Syndicates to search for any communications relating to those agreements.

   To the extent any of the agreements is relevant, the terms are identified in the agreement itself.

   Moreover, since policyholders typically are not party to these communications, they will not

   provide evidence of any representations made to any policyholder. In fact, this Court already has

   considered and rejected a request from Plaintiffs for these communications. Plaintiffs sought

   5
     Although Plaintiffs use the term “Lloyd’s Broker” in this and other requests, they define this
   term to capture a much broader scope of entities, including U.S.-based brokers, coverholders,
   and wholesalers. Second Request at p. 3.

                                                         -11-

   37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 16 of 28 PageID: 2925



   similarly broad discovery relating to binding authority and lineslip agreements for the 1997-2007

   period. MDL ECF 2495. The Court rejected these requests and limited the discovery to which

   Plaintiffs were entitled, see Order dated August 23, 2018 (ECF 64), and the parties agreed on the

   production of a sampling of 150 binding authority and lineslip agreements. The burden and

   expense of the proposed discovery greatly outweighs any utility that these documents may have

   in this action. As described above, see supra at 5-7, the Syndicates spent millions of dollars

   collecting, reviewing and producing electronic documents during discovery in 2012-2013. As

   described below, see infra at IV, the cost of searching for these documents would be even higher

   than the costs of discovery in 2012-2013.

            Third, much of the information sought is duplicative of past discovery. Under Rule

   26(b)(2)(C), the Court must limit the discovery sought by a party where it determines that the

   discovery sought is unreasonably cumulative or duplicative. These agreements are based on

   standard terms, with which Plaintiffs are now familiar from the Syndicates’ prior production.

   Burke Decl. at ¶ 8. Moreover, the data regarding the underwriting of these agreements has been

   provided for all agreements, including policies sold to individual policyholders, in the 1997-2007

   time period. Burke Decl. at ¶¶ 6 and 8. As part of a compromise regarding the Second Requests,

   the Syndicates have offered to request the same data from Xchanging for the 2008-2013 time

   period. Burke Decl., Exs. G and H. There is simply no need for any additional discovery,

   including what is sought by Request No. 3.

            The documents sought by Request No. 3 go well beyond any plausible argument of

   relevance. To the extent there is any relevance to the documents sought, the Syndicates have

   satisfied this portion of the discovery by their prior production and the offer, as part of a global

   compromise of these document requests, to produce various categories of documents and request


                                                      -12-

   37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 17 of 28 PageID: 2926



   underwriting data from Xchanging for the 2008-2013 period. Any production in response to

   Plaintiffs’ discovery requests regarding “agreements” should be limited to (1) the production of

   any agreements with brokers regarding compensation for the placement of insurance other than

   lineslip agreements and percentage commissions paid on individual policies; (2) a sampling of

   lineslip and binding authority agreements for the 2008-2013 period (not to exceed 75

   agreements); and (3) production for the 2008-2013 period of the Xchanging fields of

   underwriting data previously produced for the 1997-2007 period.

           III.     PLAINTIFFS SEEK DOCUMENTS RELATING TO VIRTUALLY
                    EVERY BUSINESS MEETING EVER HELD BY EACH SYNDICATE

            By Request No. 5, Plaintiffs seek:

            Documents concerning any meeting at which any of the following topics was
            discussed: bidding or quote practices; “follow the leader”; writing capacity;
            market share; potential or actual agreements; any broker compensation other than
            standard or flat commission payments; risk sharing; avoidance of legal liability;
            terms of coverage, premiums, revenues, and/or profits; steering of customers;
            market and/or customer allocation or limitations; and/or any internal or external
            investigation into anti-competitive or fraudulent practices.

   Second Requests, Req. No. 5. The Syndicates are in the business of writing insurance. In

   exchange for the payment of a premium, the Syndicates agree to pay losses, up to a certain dollar

   figure known as the limit of liability, that fall within the terms of coverage set by the insurance

   policy. The Lloyd’s insurance market is a subscription market, which means that multiple

   insurers agree to severally subscribe portions of an insurance policy such that each syndicate is

   only responsible for its percentage of any covered loss. As with any business, the syndicates

   have income (primarily, premium) and expenses (including claims payments), and analyze their

   business to measure revenue and profits.

            Plaintiffs’ Request No. 5 encompasses virtually all aspects of each Syndicate’s business.

   The meeting topics identified in this request encompass internal meetings as well as meetings

                                                      -13-

   37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 18 of 28 PageID: 2927



   with brokers regarding the underwriting and placement of insurance policies (bidding or quote

   practices; follow the leader; potential or actual agreements; risk sharing; terms of coverage;

   premiums); the drafting of insurance policies (potential or actual agreements; avoidance of legal

   liability; terms of coverage); relationships with vendors (potential or actual agreements; any

   broker compensation other than standard or flat commission payments); and the management,

   monitoring and measurement of the business and its results (writing capacity; market share;

   revenues and/or profits).

            Given the breadth of these topics, there is no doubt that they would capture documents

   numbering in the millions, if not tens of millions, of pages. The vast majority, if not all, of these

   documents will have nothing to do with Plaintiffs’ allegations. From a relevance, burden and

   proportionality perspective, there is no justification for this request. Eisai Inc. v. Sanofi-Aventis

   U.S., LLC, Civil Action No. 08-4168 (MLC), 2012 U.S. Dist. LEXIS 52885, at *22-24 (D.N.J.

   Apr. 12, 2012) (denying plaintiffs’ motion to compel seeking millions of additional pages where

   plaintiffs had failed to demonstrate that further discovery would lead to admissible evidence).

            Moreover, Plaintiffs seek to include topics (steering of customers, market and/or

   customer allocation) for a case theory that they have largely abandoned and for which prior

   searches have produced no relevant documents. In 2012, the operative complaint was based on

   Plaintiffs’ theory that, in exchange for contingent commission payments, brokers allocated the

   market and steered customers to certain syndicates. See Amended Complaint at ¶¶ 9, 11, 17

   (MDL ECF 2312). Request No. 5 includes topics that were among the well over 100 search

   terms utilized by the Syndicates to respond to discovery in 2012: (allocate! OR steer!) /5

   (market OR line! OR product! OR customer! OR insured! OR client!). See Burke Decl., ¶ 4.

   These searches produced few, if any, responsive documents. See supra at 5-7. Presumably


                                                       -14-

   37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 19 of 28 PageID: 2928



   because of the lack of evidence to support it, Plaintiffs shifted away from the alleged broker-

   centered conspiracy in the Second Amended Complaint. There is no reasonable expectation that

   re-running search terms with respect to these topics for the 2008 to 2013 time period will

   produce a different result.

            IV.     PLAINTIFFS’ PROPOSED SEARCH TERMS WOULD IMPOSE AN
                    UNREASONABLE BURDEN

            The disproportional nature of the Second Requests is confirmed by the search terms

   proposed by Plaintiffs. Plaintiffs have requested that the Syndicates use 13 separate complex

   search terms to identify electronically stored information responsive to the Second Requests.

   Burke Decl., Ex. I (for ease of reference, the search terms have been numbered). These search

   terms present significant issues regarding burden and proportionality.

            Some of Plaintiffs’ proposed search terms are facially unacceptable. Plaintiffs request

   that the Syndicates search for, review and produce any documents that contain:

                •   “LMA” (which stands for Lloyd’s Market Association) and any one of a
                    number of common phrases in the Lloyd’s market (lineslips, competition,
                    “subscription market,” “market bulletin,” TOBA) (Search Term 9)

                •   One of two commonly used facilities to write insurance (binding authority
                    or lineslip) and some version of the word “profit” (profit!) (Search Term
                    10)

                •   Phrases unrelated to the claims in the operative complaint (“franchisor-
                    franchisee model”) (Search Term 4) and that would capture routine
                    business operations (“business plan” near variations of Lloyd’s) (Search
                    Term 2)

   These search terms will generate an unreasonable number of hits, all or most of which will bear

   no relation to the issues presented in this action.

            In order to analyze the burden imposed by the Second Requests and Plaintiffs’ proposed

   search terms, the Syndicates have run Plaintiffs’ search terms against the electronic data of a


                                                         -15-

   37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 20 of 28 PageID: 2929



   sampling of custodians. The results of this sampling make it readily apparent that their search

   terms are overbroad.

            Below is a summary of the sampling:

            Syndicate 2488:        7 sample custodians, total data for time period: 107.76 GB
                                   Plaintiffs’ Search Terms: 26.3 GB of data / 61,671 documents

            Syndicate 727:         14 sample custodians, total data for time period: 153 GB
                                   Plaintiffs’ Search Terms: 42.463 GB of data / 64,780 documents

            Syndicate 2003:        14 sample custodians, total data for time period: >161 GB
                                   Plaintiffs’ Search Terms: 73,291 documents

   Dirksen Decl. at ¶¶ 4-5; Ewen Decl. at ¶¶ 3-4.

            Given these sampling results, it is reasonable to predict that Plaintiffs’ search terms, run

   across all relevant databases for all relevant custodians, would return millions of documents for

   review by the Syndicates. The costs of undertaking such a review would be enormous. Using an

   estimate of 1 million documents, conservative given that the sampling alone resulted in a

   document count of nearly 200,000, and assuming only three minutes of review per document, the

   Syndicates would need to spend over 75,000 hours reviewing these documents. Applying even a

   low hourly rate for document review by paralegals or contract attorneys (e.g., $150/hour), 6 the

   cost of review time alone, excluding time to complete other required tasks such as preparation of

   a privilege log and data storage costs, would be $7.5 million. Even if the document count were

   reduced by half, the review cost alone remains $3.75 million. 7



   6
    By comparison, the lowest rate charged by Plaintiffs’ counsel (paralegal rates) is $290 or
   $295/hour. See ECF 106-3 at PageID 2318; ECF 106-2 at PageID 2164.

   7
     Two days before the deadline for filing this motion, Plaintiffs proposed revised search terms.
   See January 22, 2020 Letter from Plaintiffs (Burke Decl., Ex. V). Plaintiffs made no changes to
   nine of the thirteen search term sequences and, as to the remaining four, the primary change was
   replacing “AND” connectors with “W/n” connectors. Plaintiffs, however, did not commit to

                                                       -16-

   37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 21 of 28 PageID: 2930



            The Second Requests discussed above and Plaintiffs’ proposed search terms are the type

   of overbroad and unduly burdensome discovery routinely denied by courts in this and other

   jurisdictions.   For example, in Robinson v. Horizon Blue Cross-Blue Shield, this Court

   determined that, having already produced 56,000 pages of documents in a first round of

   discovery, defendants would not be required to produce documents in response to speculative

   and duplicative document requests. Civil Action No. 2:12-CV-02981-ES-JAD, 2013 U.S. Dist.

   LEXIS 180325 at *18-23 (D.N.J. Dec. 23, 2013) (J. Dickson). This Court expressed a desire to

   “circumscribe discovery going forward” due to the “volume of discovery that plaintiff ha[d]

   already received” and the “duration of the discovery process.” Id. at *19.

            The circumstances here are comparable. Not having found a “smoking gun” in the

   millions of pages that the Syndicates produced during discovery in 2012-2013, Plaintiffs now

   serve a second round of requests that are speculative, overbroad, and disproportional. Plaintiffs

   should not be permitted a multi-million-dollar fishing expedition. See also, I-Med Pharma Inc.

   v. Biomatrix, Inc., No. 03-3677 (DRD), 2011 U.S. Dist. LEXIS 141614 at *15-17 (D.N.J. Dec. 9,

   2011) (refusing to permit discovery when “even a cursory review of that many documents [hit by

   search terms] will consume large amounts of attorney time and cost millions of dollars”); Major

   Tours, Inc. v. Colorel, No. 05-3091(JBS/JS), 2009 U.S. Dist. LEXIS 97554 at *7 (D.N.J. Oct.

   20, 2009) (after 70,000 documents produced in the first round of discovery, plaintiffs not

   permitted to pursue further electronic discovery that defendants estimated would cost in excess

   of $1.5 million).



   limiting their demands to these revised search terms, expressly “reserv[ing] their rights to renew”
   their hopelessly broad Request Nos. 3 and 5 “once the results of those searches have been
   reviewed.” Id. Plaintiffs are receiving a second bite at discovery now; they should not be
   permitted a third.

                                                      -17-

   37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 22 of 28 PageID: 2931



            The Syndicates have offered to produce an array of documents without extensive

   keyword searching. That solution is a reasonable and cost-effective option that should satisfy

   Plaintiffs’ needs, particularly given the voluminous discovery they have received to date. 8

           V.      PLAINTIFFS SHOULD NOT BE PERMITTED DISCOVERY OF
                   DOCUMENTS AND COMMUNICATIONS WITH THE SYNDICATES’
                   REGULATOR

            Each Syndicate engages with its regulator in an on-going process whereby the

   Corporation of Lloyd’s (the “Corporation”) assesses the financial solvency of the Syndicate to

   ensure that policyholders writing insurance in the Lloyd’s market are adequately protected. In

   order to do so, the Corporation requires all syndicates to regularly submit various data. Plaintiffs

   allege that “[s]ome” of the data “are available to Syndicates before (and after) they are finalized

   by the [Corporation’s Performance Management unit] and contain forward-looking business

   plans,” and that the “exchange” of this data “enable[s] the Syndicates to monitor and collaborate

   in the Lloyd’s Market . . . and facilitates the stabilization of prices and market share.” Second

   Amended Complaint, ¶¶ 92-93.           Plaintiffs further allege that through this “important”

   “exchange” of data, “the Syndicates ensure that they enjoy maximized revenues, profits and

   market share in their ‘all for one, one for all’ approach.” Id. ¶ 93.

            The Syndicates have offered to investigate whether any documents generated by this

   process were shared by one syndicate with others and produce any that were so shared. That


   8
     For a number of Plaintiffs’ document requests, search terms are not required. The Syndicates
   have agreed to produce documents in response to Request No. 4 that can be gathered through a
   reasonable search that does not require the use of search terms. Moreover, Search Terms 2, 3
   and 7 relate to Request Nos. 6-8 of the Second Requests, which seek documents relating to the
   business forecast process mandated by the Syndicates’ regulator. These documents are not
   subject to discovery for the reasons discussed below. See infra at V. Even if they were
   discoverable, however, the personnel at each Syndicate involved in this regulatory process is
   limited and documents responsive to these requests may be identified without the need for
   electronic searches.

                                                       -18-

   37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 23 of 28 PageID: 2932



   response would give Plaintiffs any documents that arguably are relevant to their allegations.

   Plaintiffs, however, seek the production of documents generated as part of this regulatory

   process regardless of whether they were shared among syndicates. See Second Requests, Nos. 6-

   8.

            The documents sought by Plaintiffs are not relevant to the case and are protected from

   disclosure under both U.S. and U.K. law as confidential insurer-regulator communications.

                      a. Pursuant To U.K. Law, The Franchise Board Is The
                         Syndicates’ Regulator.

            Insurers world-wide are regulated for solvency.     In the U.S., each state’s insurance

   department regulates insurers. In the U.K., an Act of Parliament establishes the Council of

   Lloyd’s (the “Council”) and directs it to regulate the Lloyd’s marketplace. See Lloyd’s Acts of

   1982 at Section 6 (Burke Decl., Ex. M) (“The Council shall have the management and

   superintendence of the affairs of the Society [of Lloyd’s] and the power to regulate and direct the

   business of insurance at Lloyd’s.”). The Council delegates regulation of the Syndicates to the

   Corporation. Through cooperation agreements, the Financial Conduct Authority (the “FCA”)

   and the Prudential Regulation Authority (the “PRA”) – U.K. governmental agencies that regulate

   the Lloyd’s market pursuant to the Financial Services and Markets Act of 2000 – have delegated

   to the Corporation the responsibility for primary oversight of the Syndicates. See Burke Decl.,

   Exs. J, L, and O. The FCA-Lloyd’s Cooperation Arrangement provides that the Corporation “is

   responsible for regulating and directing the business of insurance at Lloyd’s in line with its

   statutory powers.” Burke Decl., Ex. J at p. 1. The PRA-Lloyd’s agreement operates in the same

   manner. See Burke Decl., Ex. L.

            The Corporation exercises its regulatory authority through the Franchise Board. See

   Underwriting Byelaw (No. 2 of 2003) at Parts A(8), E(30), and N(93) (Burke Decl., Ex. K)

                                                      -19-

   37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 24 of 28 PageID: 2933



   (“The Franchise Board may reasonably exercise all of the powers, discretions and functions set

   out in this Byelaw as the agent of the Council” and “shall not … grant permission to an applicant

   to act as an underwriting agent or to manage a syndicate unless the applicant complies with the

   Financial Services and Markets Act 2000 and the Prudential Regulation Authority’s

   requirements and Financial Conduct Authority’s requirements applicable to it.”).

                       b. Regulatory Communications Between Lloyd’s Performance
                          Management And Each Syndicate Are Confidential.

            In order to carry out its regulatory duties, the Franchise Board, through its Performance

   Management unit, exercises its delegated “power to conduct” reviews of the performance,

   capabilities, and affairs of any syndicate. Underwriting Byelaw (No. 2 of 2003) at Part H (58).

   This review process necessarily entails the sharing of highly sensitive and confidential

   information between an individual syndicate and Performance Management. The Corporation

   mandates the confidentiality of such disclosures, through byelaws “requiring that, save in so far

   as the same may be used in disciplinary or criminal proceedings, due confidentiality is preserved

   with respect to any information supplied or documents or material produced pursuant to byelaws

   ….” Lloyd’s Act of 1982 at p. 18 Schedule 2 (25). Accordingly, documents exchanged between

   a syndicate and Performance Management in the course of these reviews, are precluded from

   disclosure without Performance Management’s consent. Underwriting Byelaw (No. 2 of 2003)

   at Part E (46).    The cooperation agreements between the Corporation and the FCA and PRA

   similarly protect the confidentiality of documents created and received by the parties in

   accordance with their regulatory duties: “The PRA and the [Lloyd’s] will each protect the

   confidentiality and sensitivity of all unpublished and/or confidential information received from

   the other.” Burke Decl., Ex. L at p. 3. The FCA-Lloyd’s agreement contains similar protections.

   Burke Decl., Ex. J at ¶ 1.

                                                      -20-

   37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 25 of 28 PageID: 2934



            Moreover, U.K. law proscribes the disclosure of non-public, confidential information

   provided to the FCA or PRA “for the purposes of the discharge of their function.” Financial

   Services and Markets Act 2000 at Section 348 (“Section 348”) (Burke Decl., Ex. O). Section

   348 enacts in U.K. law the E.U. law under Article 76 of the Markets in Financial Instruments

   Directive (“MiFID II”). Article 76 states that government agencies are “bound by the obligation

   of professional secrecy” and “shall not divulge any confidential information which they may

   receive in the course of their duties.” MiFID II at Article 76 (Burke Decl., Ex. N); see also,

   Bundesanstalt fur Finanzdienstleistungsaufsicht v Baumeister (Case C-15116) at Paras. 26, 64-

   65 (19 June 2018) (Burke Decl., Ex. P) (under MiFID “all information … relating to a

   supervised undertaking and received or drawn up by a national financial markets supervisory

   authority” is confidential as “cooperation in complete confidence between the supervised credit

   institutions and the supervisory authorities is necessary”).

            The U.K. and E.U. confidentiality requirements mirror U.S. public policy. New Jersey

   requires regulatory oversight substantially similar to what is required by the Corporation, the

   FCA, and the PRA. New Jersey’s insurance regulations, like those in the U.K., require certain

   insurers to submit certain data to the insurance department and guarantee the confidentiality of

   those submissions and related communications and documents. See N.J.A.C 11:19-3 (requiring

   submission of, among other information, the insurer’s “annual net written premiums for the State

   of New Jersey” and all “tax and surcharge filings”); N.J. Stat. § 17:23B-4 (financial analysis

   ratios and examination synopses submitted to New Jersey Department of Insurance are

   confidential and may not be disclosed); N.J.A.C. 11:1-36.6 (strategic business plans,




                                                       -21-

   37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 26 of 28 PageID: 2935



   correspondence, working papers and documents submitted as part of Department’s financial

   analysis of insurers are confidential). 9

            The purpose of the laws regarding non-disclosure of regulatory documents is to

   incentivize insurers and other regulated entities to be open with their regulators to ensure their

   own compliance with regulations.            Thus, communications between the Syndicates and

   Performance Management are strictly confidential under U.K. law.

                       c. Plaintiffs’ Focus On Performance Management’s Oversight Is
                          Misguided.

            The purpose of the Lloyd’s business forecasting process is regulatory, ensuring each

   syndicate’s solvency, ability to cover underwritten risks, and compliance with industry standards.

   See Declaration of Chris O’Brien (“O’Brien Decl.”) at ¶¶ 2, 4; Declaration of Daniel Willis

   (“Willis Decl.”) at ¶¶ 2, 4. The crux of Plaintiffs’ claim is that, as part of this process, the

   Syndicates allegedly “shared and disclosed detailed forward-looking data” with one another.

   Second Amended Complaint at ¶ 10.

            Each managing agent that operates a syndicate prepares and submits to Lloyd’s

   Performance Management an annual business forecast for each syndicate it manages.

   Underwriting Byelaw (No. 2 of 2003) at Part C (14A) (Burke Decl., Ex. K); O’Brien Decl. at ¶

   3; Willis Decl. at ¶ 3. The business forecast outlines the parameters under which the syndicate


   9
     Other jurisdictions recognize a similar privilege. See, e.g., US Real Estate Ltd. P'ship v.
   Colonial Am. Cas. & Sur. Co., No. 08-301ML, 2010 U.S. Dist. LEXIS 46389 (D.R.I. May 11,
   2010) (motion to compel documents shared with regulatory authorities denied based on insurer’s
   “understanding and expectation that its privilege would be preserved”); Dickman v. Banner Life
   Ins. Co., No. RDB-16- 192, 2017 U.S. Dist. LEXIS 161545 (D. Md. Sep. 28, 2017) (documents
   shared with insurance commissioner protected from discovery by statutory privilege under Md.
   Code Ann., Ins. § 7-106(a)); Companion Prop. & Cas. Ins. Co. v. United States Bank Nat'l
   Ass’n, Civil Action No. 3:15-cv-01300-JMC, 2017 U.S. Dist. LEXIS 54182 (D.S.C. Apr. 7,
   2017) (documents disclosed to insurance regulator protected from discovery pursuant to South
   Carolina Insurance Holding Company Act).

                                                      -22-

   37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 27 of 28 PageID: 2936



   expects to write business for the upcoming year. Underwriting Byelaw (No. 2 of 2003) at Part C

   (14B) (Burke Decl., Ex. K). The managing agents must submit to Performance Management

   periodic monitoring reports. O’Brien Decl. at ¶ 5; Willis Decl. at ¶ 5. The only documents

   provided by Performance Management to each syndicate that contain market data are periodic

   reports containing backwards-looking, anonymous benchmark data at a class of business, not

   individual risk, level. O’Brien Decl. at ¶ 6; Willis Decl. at ¶ 6.

            Moreover, notwithstanding Plaintiffs’ allegations, the materials submitted to Performance

   Management are not shared with any other syndicate or any other entity. O’Brien Decl. at ¶¶ 7-

   8; Willis Decl. at ¶¶ 7-8. Accordingly, the Syndicates offered as a compromise to investigate

   whether any documents generated as a result of this regulatory process were shared with any

   other syndicate and produce the ones that were, if any. Burke Decl., Ex. Q at 2-3. Plaintiffs

   declined this offer. The broader set of documents sought by Plaintiffs, which are not shared

   among the syndicates, cannot aid the conspiracy that Plaintiffs allege and thus are not relevant.

   See e.g. City of N.Y. v. Grp. Health, Inc., 2007 U.S. Dist. LEXIS 29937 (S.D.N.Y. Apr. 20,

   2007) (denying motion to compel sensitive documents produced to insurance department in

   course of investigation because of lack of relevance to claims asserted).

            Plaintiffs are not entitled to any documents within Request No. 6-8 beyond what the

   Syndicates already have offered to produce.




                                                       -23-

   37068509.9
Case 2:08-cv-00235-CCC-JAD Document 137-1 Filed 01/24/20 Page 28 of 28 PageID: 2937



                                            CONCLUSION

            For the reasons discussed above, the Syndicates respectfully request that the Court grant

   the protective order sought by this motion. A proposed Order is submitted with this motion.

   Dated: January 24, 2020                        /s/ Marc D. Haefner

                                                  Marc D. Haefner
                                                  Walsh Pizzi O’Reilly Falanga LLP
                                                  Three Gateway Center
                                                  100 Mulberry Street
                                                  15th Floor
                                                  Newark, NJ 07102
                                                  (973) 757-1100
                                                  Email: mhaefner@thewalshfirm.com

                                                  Liaison Counsel for Defendants

                                                  /s/ Matthew M. Burke

                                                  Matthew Burke
                                                  Robins Kaplan LLP
                                                  800 Boylston Street, Suite 2500
                                                  Boston, MA 02199
                                                  (617) 267-2300

                                                  Counsel for Defendant Lloyd’s Syndicates
                                                  0510,0727,1084, 1096, 1245, and 2488

                                                  /s/ Thomas F. Bush

                                                  Thomas F. Bush
                                                  Patrick Frye
                                                  Freeborn & Peters LLP
                                                  311 South Wacker Drive, Suite 3000
                                                  Chicago, IL 60606
                                                  (312) 360-6000

                                                  Counsel for Defendant Lloyd’s Syndicates
                                                  1003, 2003, 2020, and 2791




                                                      -24-

   37068509.9
